Case: 17-14254   Date Filed: 12/28/2018   Page: 1 of 23


                                                        [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                           No. 17-14254
                     ________________________

              D.C. Docket No. 6:16-cv-01005-RBD-GJK

OVIEDO TOWN CENTER II, L.L.L.P.,
a Florida Limited Liability Partnership,
OVIEDO LHC I, L.L.C.,
a Florida Limited Liability Company,
OVIEDO LHC II, L.L.C.,
a Florida Limited Liability Company,
OVIEDO LHC III, L.L.C.,
a Florida Limited Liability Company,
OVIEDO LHC IV, L.L.C.,
a Florida Limited Liability Company,
OVIEDO TOWN CENTRE DEVELOPMENT GROUP, L.L.L.P.,
a Florida Limited Liability Partnership,
OVIEDO TOWN CENTRE II PARTNERS, L.L.L.P.,
a Florida Limited Liability Partnership,
OVIEDO TOWN CENTRE III, L.L.L.P.,
a Florida Limited Liability Partnership,
OVIEDO TOWN CENTRE IV, L.L.L.P.,
a Florida Limited Liability Partnership,
ATLANTIC HOUSING PARTNERS L.L.L.P.,
a Florida Limited Liability Partnership,
CONCORD MANAGEMENT, LTD.,
a Florida Limited Partnership,
SOUTH FORK FINANCIAL, L.L.C.,
CPG CONSTRUCTION, L.L.L.P.,
a Florida Limited Liability Partnership,
                Case: 17-14254     Date Filed: 12/28/2018   Page: 2 of 23


                                                     Plaintiffs - Appellants,

versus

CITY OF OVIEDO, FLORIDA,

                                                     Defendant - Appellee.

                             ________________________

                      Appeal from the United States District Court
                          for the Middle District of Florida
                            ________________________

                                  (December 28, 2018)

Before TJOFLAT, MARCUS, and NEWSOM, Circuit Judges.

PER CURIAM:

         In this case, several real estate developers allege that skyrocketing water and

sewage bills have violated their rights to due process under the Fourteenth

Amendment and have brought the low-income housing complex they operate in

Oviedo, Florida to the brink of insolvency in violation of federal and state fair

housing laws. The developers claim that the City of Oviedo (“the City”)

unlawfully changed its utility rate policies in late 2012 and early 2013. The

developers brought their claims under the Fair Housing Act and the equivalent

Florida statute, urging that the rate increases cause a disparate impact on

minorities. They also leveled a due process claim under § 1983. The City argued,

however, that the rate increase essentially brought utility bills for appellants’


                                            2
              Case: 17-14254     Date Filed: 12/28/2018    Page: 3 of 23


complex, the Oviedo Town Center (“OTC”), in line with those being sent to the

rest of Oviedo.

      The district court ruled for the City on all claims, granting summary

judgment to the City on the housing law claims and dismissing the § 1983 claim.

We agree. On this record, the appellants have failed to establish a prima facie case

of disparate impact under the Fair Housing Act or the Florida Fair Housing Act.

And they have failed to state a claim under § 1983 because the complaint itself

provides rational bases for the rate increases.

                                           I.

      The Oviedo Town Center is an affordable-housing apartment complex

located within the City of Oviedo. The appellants are 13 companies involved in

developing and managing the OTC. They received funding for the OTC through

“federal tax-exempt bond and tax credit resources” provided through the Orange

County Housing Finance Authority and the Florida Housing Finance Corporation.

These funding sources came with conditions: 70% of the units would have to be set

aside for tenants at or below 60% of the Area Median Income. The developers

agreed to these resident eligibility restrictions and, correspondingly, to limits on

how much their tenants could be charged.

      Construction of the OTC was completed in 2008. It comprises twelve

buildings -- eight are residential and these are divided into 236 separate units.


                                           3
              Case: 17-14254     Date Filed: 12/28/2018    Page: 4 of 23


Each of the twelve buildings was connected to the City’s water distribution system,

and meters were installed to measure water usage. Each building had a master

meter that could measure how much water was used throughout a building, and

residential units had sub-meters that could measure each unit’s individual water

usage as well. The sub-metering of individual units was another requirement

placed on the OTC by its bond financing.

      The terms of the OTC’s financing also constrained how rent and utility

billing would be structured. The developers had two options: if they paid the

OTC’s water and sewage bills, rather than passing them on to the tenants, they

would be free to charge tenants the total amount of gross rent permissible under

their funding agreements. Alternatively, the developers could pass along the water

and sewage bills to their tenants, but if they did this, they would be required to

reduce the tenants’ monthly rental fees in the amount of a “utility allowance,”

which would be “calculated and approved on an annual basis” by the State.

Essentially, the developers could charge more in rent if they paid the utility bills

themselves.

      There are two components to a monthly water bill assessed by the City.

Bills are comprised of a flat base fee charge plus a variable usage charge based on

actual water usage. OVIEDO, FLA., ORDINANCES ch. 54, art. II, § 54-23. The

Oviedo City Council sets base fees by resolution. Id. From 2008 through 2012,


                                           4
              Case: 17-14254     Date Filed: 12/28/2018   Page: 5 of 23


the City charged the OTC base fees pegged to the number of master meters in the

complex (twelve), rather than based on the number of sub-meters (236). This

meant that each month, the OTC collectively was billed in an amount

corresponding to its actual water usage plus twelve base fees, notwithstanding the

fact that it included 236 units. The City says that billing in this way was a mistake,

and that its longstanding practice had always been to bill multi-family master-

metered complexes on a per-unit basis. The developers’ claims arose out of a City

policy revision that resulted in their being charged per-unit.

      In June 2011, the City contracted with a third-party consultant, Public

Resources Management Group, and commissioned a “revenue sufficiency and rate

study” that would evaluate the City’s utility services (the “2012 Study”). One

reason why the study was commissioned was that in 2009 the City had acquired a

new wastewater and reclaimed utility system and wanted to ensure it had

“adequate operational, capital funding and reserve funding of that system.” Other

goals identified in the study included that “rates should be based on full cost

recovery principles,” that “rates should be fair and reasonable,” and that “rates

should promote financial sustainability and creditworthiness.”

      In December 2012, the City passed Resolution 2576-12 (the “2012

Resolution”), which set new utility rates based on the results of the 2012 Study.

The 2012 Resolution distinguished residential and commercial customers, as


                                          5
                Case: 17-14254    Date Filed: 12/28/2018    Page: 6 of 23


previous rate-setting resolutions had, but, notably, also added a new subcategory of

“master-metered multi-family” under the residential category, thus differentiating

single-family residential properties from master-metered multi-family residential

properties like the OTC. Under the new policy (the “2012 Policy”), master-

metered multi-family residences would be assessed base charges on a per-unit

basis under the 2012 Resolution. Shortly after passing the Resolution, the City

conducted an internal audit of its customer base and realized that it had been

“incorrectly” billing OTC by master meter instead of on a per-unit basis.

According to the City it had, since 1992, billed multi-metered facilities on a per-

unit basis, but it could not point to a written policy establishing this.

      In 2013, the City began charging the Oviedo Town Center utility base rates

on a per-unit basis. This meant that instead of twelve base unit charges, the OTC

was charged 236 base unit charges -- one for each individual unit. The developers

asked the City to grant them an exception from the per-unit charge policy, but the

City said no.

      This lawsuit followed. The appellants sued the City in the U.S. District

Court for the Middle District of Florida on June 9, 2016, seeking damages and

injunctive relief in four counts under the Fair Housing Act (“FHA”), 42 U.S.C. §§




                                            6
               Case: 17-14254        Date Filed: 12/28/2018      Page: 7 of 23


3604 and 3613, and the Florida Fair Housing Act 1 (“FFHA”), Fla. Stat. §§ 760.23

and 760.35 (collectively “the FHA claims”). The City moved to dismiss, the

appellants amended their complaint, and the City moved to dismiss again. The

motion was denied.

       On April 18, 2017, the OTC filed a Second Amended Complaint (for our

purposes the operative complaint). The four FHA claims remained. The

appellants claimed that the City had increased the OTC’s base charge by over

2,000%, an increase that, they said, would make it impossible for the OTC to

continue operating as an affordable housing community if the City did not grant an

exception. The appellants did not challenge the 2012 Policy or the 2012

Resolution as a whole, but simply the City’s refusal to grant a requested exception

for the OTC. According to the appellants, the Policy would have “a clear and

negative disparate impact on protected classes, denying them their rights to

housing” because most “Heads of Households in the [OTC] are racial minorities.”

Moreover, the developers claimed that they too would be injured because the terms

of their funding prevented them from raising rents enough to keep pace with their

increased utility bills. The appellants said that it would be financially impossible

for the OTC to operate and, therefore, they would “be unable to continue to receive



1
  “The Florida Fair Housing Act contains statutory provisions that are substantively identical to
the federal Fair Housing Act.” Loren v. Sasser, 309 F.3d 1296, 1299 n.9 (11th Cir. 2002).
                                               7
              Case: 17-14254    Date Filed: 12/28/2018    Page: 8 of 23


the benefits of the various agreements they have entered into relating to the

operation of the [OTC].”

      The Second Amended Complaint added a claim under § 1983, alleging that

“[t]he [2012] Policy and the City’s process of implementing the [2012] Policy,

deprived Plaintiffs of their due process interests under the Fourteenth

Amendment.” The appellants charged that “[t]he [2012] Policy is largely

inconsistent with the Report on which [it] was to be based,” that the charges

imposed by the 2012 Policy “are neither pro-rata nor relevant to the City’s costs

upon which the charges are intended to cover,” and, most fundamentally, that

“[t]here is no rational nexus for the charges imposed on Plaintiffs by way of the

Policy.” In supplemental briefing the developers urged that the City had violated

“a state-created right to be free from fees imposed by a municipality (i) that exceed

the pro rata share of the reasonably anticipated costs with respect to the purpose of

the fee, or (ii) that are otherwise unreasonably excessive as to deny the property

owner all reasonable use of the property.”

      The appellants moved for summary judgment on the fair housing claims

only; the City in turn moved the district court for dismissal of the new § 1983

claim along with an application for summary judgment on all claims. The district

court ruled across the board for the City -- dismissing the § 1983 claim and




                                          8
              Case: 17-14254      Date Filed: 12/28/2018     Page: 9 of 23


granting final summary judgment to the City on the FHA claims. This timely

appeal followed.

                                            II.

      “We review the grant or denial of a motion for summary judgment de novo.

In so doing we draw all inferences and review all evidence in the light most

favorable to the non-moving party.” Mais v. Gulf Coast Collection Bureau, Inc.,

768 F.3d 1110, 1119 (11th Cir. 2014) (citation omitted). We will affirm if “there is

no genuine dispute as to any material fact and the movant is entitled to judgment as

a matter of law.” Fed. R. Civ. P. 56(a). Both parties had moved for summary

judgment here, but the presence of cross motions does not affect our standard of

review. See, e.g., Ft. Lauderdale Food Not Bombs v. City of Ft. Lauderdale, 901

F.3d 1235, 1239 (11th Cir. 2018).

      We also review de novo a district court’s dismissal of a claim, accepting the

factual allegations in the complaint as true and construing them in a light most

favorable to the plaintiff. Boyd v. Warden, 856 F.3d 853, 863–64 (11th Cir. 2017).

In order to survive a motion to dismiss, “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face. . . . Determining [this] is a context-specific task that requires the reviewing

court to draw on its judicial experience and common sense.” Id. at 864 (citations,




                                            9
              Case: 17-14254    Date Filed: 12/28/2018   Page: 10 of 23


alterations, and quotations omitted). “We also review questions of constitutional

law de novo.” Kentner v. City of Sanibel, 750 F.3d 1274, 1278 (11th Cir. 2014).

                                         III.

       The district court offered three independent reasons why the City was

entitled to summary judgment on the FHA claims. First, the developers had not

demonstrated that their injuries were proximately caused by the 2012 Policy.

Second, and even more basic, even if they had established proximate cause the

developers had not made out a prima facie case of disparate impact on racial

minorities. Finally, even if proximate cause and a prima facie case had been

established, the appellants failed to rebut the City’s “legitimate, nondiscriminatory

interest in implementing the 2012 Policy.” Because we agree that the appellants

failed to establish a prima facie case of disparate impact, we affirm on those

grounds; we therefore have no occasion to address the other reasons offered by the

district court.

       In the course of filing an FHA action, “[a] plaintiff can demonstrate a

discriminatory effect in two ways: it can demonstrate that [a defendant’s] decision

has a segregative effect or that it makes housing options significantly more

restrictive for members of a protected group than for persons outside that group.”

Hallmark Developers, Inc. v. Fulton Cty., Ga., 466 F.3d 1276, 1286 (11th Cir.

2006) (quotations omitted). Here, the appellants only relied on the second theory.


                                          10
             Case: 17-14254     Date Filed: 12/28/2018   Page: 11 of 23


They argued that “[t]he [OTC] cannot remain economically viable if the City

continues to impose the additional base charges” and that “[t]he majority of the

Heads of Households in the [OTC] are racial minorities.” Consequently, “if the

City does not make an exception to the Policy there will be a clear and negative

disparate impact on protected classes, denying them their rights to housing.” In

order to establish disparate impact, the appellants presented a survey and census

data showing that the percentage of racial minority heads of households in the

OTC is greater than the percentage of racial minority households throughout the

City of Oviedo. That was the extent of their proffer.

      In 2015, when the Supreme Court confirmed for the first time that disparate

impact claims are cognizable under the FHA, it promulgated detailed causation

requirements as a means of cabining disparate-impact liability. Thus, in Texas

Department of Housing and Community Affairs v. Inclusive Communities Project,

Inc., 135 S. Ct. 2507 (2015), the Court considered a Texas nonprofit corporation’s

allegation that a state agency responsible for distributing federal low-income

housing tax credits had done so in a manner that “caused continued segregated

housing patterns by its disproportionate allocation of the tax credits.” Id. at 2514

(alleging that there were “too many credits for housing in predominantly black

inner-city areas and too few in predominantly white suburban neighborhoods”).

Disparate-impact liability, the Court explained “is consistent with the FHA’s


                                          11
             Case: 17-14254      Date Filed: 12/28/2018    Page: 12 of 23


central purpose” of eliminating discrimination, since it can help ameliorate

practices that unfairly exclude minorities from certain neighborhoods, can protect

property rights, and can help uncover discriminatory intent. Id. at 2521; see id. at

2521–22.

      This theory of liability, however, would create substantial difficulties if

applied too expansively. Specifically, the Court wrote, “serious constitutional

questions . . . might arise . . . if such liability were imposed based solely on a

showing of a statistical disparity.” Id. at 2522. If a disparate impact claim could

be founded on nothing more than a showing that a policy impacted more members

of a protected class than non-members of protected classes, disparate-impact

liability undeniably would overburden cities and developers. See id. at 2522–23.

The Court explained that it was important to allow “housing authorities and private

developers . . . to maintain a policy [that might implicate the FHA] if they can

prove it is necessary to achieve a valid interest.” Id. at 2523; see id. at 2522–23

(drawing a comparison to Title VII’s business necessity standard). Because “[t]he

FHA is not an instrument to force housing authorities to reorder their priorities,”

id. at 2522, and because it “does not decree a particular vision of urban

development,” id. at 2523, “[c]ourts should avoid interpreting disparate-impact

liability to be so expansive as to inject racial considerations into every housing

decision,” id. at 2524.


                                           12
             Case: 17-14254      Date Filed: 12/28/2018    Page: 13 of 23


      The Supreme Court’s solution was to impose “[a] robust causality

requirement ensur[ing] that ‘[r]acial imbalance . . . does not, without more,

establish a prima facie case of disparate impact.’” Id. at 2523 (quoting Wards

Cove Packing Co. v. Atonio, 490 U.S. 642, 653 (1989) (alteration in original),

superseded by statute on other grounds, 42 U.S.C. § 2000e-2(k)). Without this

kind of requirement, a disparate impact claim could be leveled whenever a city or a

developer decided “to build low-income housing in a blighted inner-city

neighborhood instead of a suburb, . . . or vice versa,” because disproportionate

numbers of members of racial minorities or majorities inevitably would be

impacted. Id. Unbounded disparate-impact claims would push governments and

private entities towards erecting “numerical quotas,” a deeply troubling event. Id.

Although it left space for the lower courts to elaborate on what could meet this

causality requirement, the Court was crystal clear that some allegations would fall

far short: “[a] plaintiff who fails to allege facts at the pleading stage or produce

statistical evidence demonstrating a causal connection cannot make out a prima

facie case of disparate impact.” Id. at 2523.

      Even before the Supreme Court spoke to this question, this Court had arrived

at similar conclusions, entirely consistent with Inclusive Communities, about the

need for a relevant statistical showing in order to support a disparate-impact claim

under the FHA, in Schwarz v. City of Treasure Island, 544 F.3d 1201 (11th Cir.


                                           13
             Case: 17-14254     Date Filed: 12/28/2018   Page: 14 of 23


2008). There, the plaintiff, who operated halfway houses for recovering substance

abusers in the City of Treasure Island, Florida, had been cited by the City for

violating a zoning ordinance that limited occupancy turnover. Id. at 1205. He

sued the city under the FHA, alleging, among other things, that the zoning

ordinance had a disparate impact on the rights of the disabled (the recovering

substance abusers). Id. The claim failed because the plaintiff provided no

comparative data to support his prima facie case. Id. at 1217–18. We held that in

order to show disparate impact, the plaintiff must provide evidence comparing

members of the protected class affected by the ordinance with non-members

affected by the ordinance. See id. at 1217. If the percentage of members of the

protected class (recovering substance abusers) affected was higher than the

percentage of nonmembers impacted, this disproportionality could form the basis

for a prima facie case of disparate impact. The plaintiff in Schwarz had failed to

provide an adequate statistical foundation because he presented “no comparative

data at all,” but instead simply offered what we termed a “bald assumption” that

the ordinance’s effect on his houses meant that the handicapped had necessarily

been disparately impacted. Id. at 1218.

      The evidence presented by the appellants in this case fails to establish a

prima facie case for similar reasons. The only statistical evidence presented in this




                                          14
               Case: 17-14254        Date Filed: 12/28/2018       Page: 15 of 23


case was a survey conducted by the plaintiffs, which their representative explained

this way:

       In connection with this litigation Plaintiffs conducted a survey of its
       residents at the [OTC] to determine the racial composition of the project
       (the ‘Survey’), in which the residents self-reported their race . . . . The
       Survey evidenced that approximately 75% of the residents are racial
       minorities.

The Survey showed that 75.73% of heads of OTC households are members of

racial minorities and that 24.27% of heads of OTC households are white. By way

of comparison, the Survey cited census data indicating that only 32.7% of

households in Oviedo are racial minority households while 65.8% of households

are not.2

       As the district court recognized, this data revealed only that more racial

minorities live in Oviedo Town Center than lived in the rest of the City of Oviedo.

It does not establish a disparate impact, let alone any causal connection between

the 2012 Policy and the disparate impact. If this were enough to make a prima

facie showing, we would face precisely the circumstance the Court sought to avoid

in Inclusive Communities, inappropriately injecting race into a city’s

decisionmaking process and creating “disparate-impact liability” that “might




2
 The admissibility of the survey was a matter of dispute in the district court, since the developers
argued that it was inadmissible hearsay. The district court was willing to consider it for purposes
of summary judgment because it reflected easily ascertainable information and because it did not
present the reliability risk that the hearsay rules are intended to prevent.
                                                15
               Case: 17-14254   Date Filed: 12/28/2018   Page: 16 of 23


displace valid governmental and private priorities.” See Inclusive Cmtys., 135 S.

Ct. at 2524.

      As the district court observed, in order to establish a prima facie case of

disparate impact, the appellants would have needed to draw a comparison between

(a) the percentage of racial minorities occupying multifamily properties impacted

by the 2012 Policy throughout the City of Oviedo and (b) the percentage of non-

minorities living in such properties, again throughout the City of Oviedo. If this

citywide comparison demonstrated that a disproportionate percentage of racial

minorities in multifamily properties were impacted across the city, a prima facie

case of disparate impact might have been presented, and we would then proceed to

consider the causal relation. This kind of citywide comparative analysis would be

necessary because, since the policy impacts the whole city, the whole city would

need to be evaluated before we could determine that the claimed impact might

have disparately fallen on certain insular groups. See Schwarz, 544 F.3d at 1218.

But since all the appellants have shown us is that the OTC’s residents are

disproportionately racial minorities, we need go no further because this necessarily

fails to make out a prima facie case. Just as in Schwarz, the developers here have

“completely failed to present relevant comparative evidence” and “the district

court was right to reject [the] disparate impact claim.” Id.




                                          16
               Case: 17-14254        Date Filed: 12/28/2018       Page: 17 of 23


       Significantly, in its briefing before this Court, the appellants failed to

directly challenge the district court’s holding that they had not established a prima

facie case of disparate impact, even though that was an independent ground for the

entry of summary judgment. In both their opening and reply briefs, the appellants

conflated the district court’s prima facie case holding with its proximate cause

holding, saying nothing about the foundations of their statistical presentation, let

alone addressing the district court’s reasoning. And when asked about the matter

at oral argument, the developers argued for the first time that the survey did

provide a relevant citywide comparison because the OTC was the only property

affected by the challenged policy. A suggestion to this effect does appear in their

briefing, but it was never presented, until oral argument, as a response to the

district court’s determination that the survey was inadequate to establish a prima

facie case. The argument that the survey was sufficient because only the OTC was

affected was, then, a new argument introduced for the first time at oral argument,

and we will not address it. See Access Now, Inc. v. Southwest Airlines Co., 385

F.3d 1324, 1330 (11th Cir. 2004) (“[T]he law is by now well settled in this Circuit

that a legal claim or argument that has not been briefed before the court is deemed

abandoned and its merits will not be addressed.”). 3


3
  In any event, the argument does not create a triable issue of material fact. To support the claim
that the OTC was the only building affected, the appellants cite the deposition of the City’s
finance director who said in a deposition that he was “aware” of one customer impacted by the
                                                17
               Case: 17-14254       Date Filed: 12/28/2018       Page: 18 of 23


                                              IV.

       The district court also ruled in the City’s favor on the appellants’ § 1983

claim. This claim was raised for the first time in the Second Amended Complaint

and comes before this Court only on a motion to dismiss. Although the parties

have completed discovery and made arguments on other claims based on the

evidence that has been presented, we may not consider, during our review of this

claim, anything beyond the four corners of the operative complaint and any

attachments thereto. Fin. Sec. Assurance, Inc. v. Stephens, Inc., 500 F.3d 1276,

1284 (11th Cir. 2007) (per curiam); see also Boyd v. Warden, 856 F.3d 853, 863–

64 (11th Cir. 2017) (setting out the standard of review for a motion to dismiss).

We may, as always, though, “draw on [our] judicial experience and common

sense.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).4




2012 resolution, the OTC. The fact that he was aware of only the OTC does not establish that no
other customers were affected -- we would expect the director to be most familiar with the
property whose developers asked for an exception and then brought a lawsuit for which he was
being deposed. This tells us nothing about other multi-family properties in the City, and the
appellants have identified no additional evidence to support their claim that no such properties
exist.
4
  The City had moved both to dismiss the § 1983 claim and for summary judgment on it.
Because discovery had taken place and because other claims were being decided on a motion for
summary judgment, the district court might have either entertained the motion for summary
judgment or explicitly converted the motion to dismiss into a motion for summary judgment.
See Michel v. NYP Holdings, Inc., 816 F.3d 686, 701 (11th Cir. 2016). But the district court
only reviewed the motion to dismiss the claim, and did not look beyond the pleadings in its
analysis. Neither party has suggested that anything other than the typical motion to dismiss
standard of review applies in our review of the district court’s ruling on the appellants’ § 1983
claim.
                                               18
             Case: 17-14254      Date Filed: 12/28/2018     Page: 19 of 23


      As for their § 1983 claim, the appellants argued that “[t]he Policy, and the

City’s process of implementing the Policy, deprived the developers of their due

process interests under the Fourteenth Amendment.” Notably, this claim does not

allege any racial discrimination, and the parties agree on how it ought to be

considered. They agree with the district court that “state-created rights are

generally not subject to substantive due process protection.” See McKinney v.

Pate, 20 F.3d 1550, 1556 (11th Cir. 1994) (en banc). They further agree that the

claim here falls into an exception to this rule, recognized in this Circuit, for

“legislative acts.” See id. at 1557 n.9. The parties even agree that the ultimate

standard applicable to this claim is rational basis review, because we have said that

“[w]here an individual’s state-created rights are infringed by [a] ‘legislative act,’

the substantive component of the Due Process Clause generally protects him from

arbitrary and irrational action by the government.” Lewis v. Brown, 409 F.3d

1271, 1273 (11th Cir. 2005) (per curiam) (citing McKinney, 20 F.3d at 1557 n.9);

see also Kentner v. Sanibel, 750 F.3d 1274, 1281 (11th Cir. 2014) (applying a

rational basis test when reviewing the dismissal of a substantive due process claim

to which the “legislative act” exception applied). The parties disagree only about

the application of rational basis scrutiny to this claim.

      It is quite easy for a legislative act to survive rational basis scrutiny since the

standard is “highly deferential” and “proscribes only the very outer limits of a


                                           19
             Case: 17-14254     Date Filed: 12/28/2018   Page: 20 of 23


legislature’s power.” Williams v. Pryor, 240 F.3d 944, 948 (11th Cir. 2001).

Thus, a statute being measured against the template of rational basis review

“comes to us bearing a strong presumption of validity.” FCC v. Beach Commc’ns,

Inc., 508 U.S. 307, 314 (1993). There has been no suggestion that utility rates are

beyond the City’s power to regulate; therefore, we only ask “whether there is a

rational relationship between the government’s objective and the means it has

chosen to achieve it.” Blue Martini Kendall, LLC v. Miami-Dade Cty., Fla., 816

F.3d 1343, 1351 (11th Cir. 2016) (quotations omitted). And the rational basis we

identify need not even be the actual basis that motivated the legislature. See id.

As a result, “the challenger bears ‘the burden to negative every conceivable basis

which might support [the law].’” Id. (quoting Beach Commc’ns, 508 U.S. at 315)

(alteration in original). “Only in an exceptional circumstance” will a challenger

succeed in showing that a legislative act cannot “be rationally related to a

legitimate government interest.” Id.

      Our review is complicated only by the fact that on a motion to dismiss we

may consider only the facts presented in the complaint and accompanying exhibits.

Nonetheless, our opinion in Kentner v. City of Sanibel, 750 F.3d 1274 (11th Cir.

2014), demonstrates that a legislative act may satisfy rational basis scrutiny even at

the motion to dismiss stage. There, property owners in a waterfront area

challenged a local ordinance that the City of Sanibel said was intended to protect


                                          20
             Case: 17-14254     Date Filed: 12/28/2018    Page: 21 of 23


certain seagrasses, but which the plaintiffs alleged was truly motivated by aesthetic

preferences and desire to protect the property values of certain other property

owners. Id. at 1277. As is the case here, the question was whether plaintiffs had

properly plead that the ordinance lacked any rational basis. Id. at 1280–81. They

had not, we held, because “Plaintiffs themselves plead at least two rational bases

for the Ordinance in their Amended Complaint: (1) protection of seagrasses and (2)

aesthetic preservation.” Id. at 1281. By suggesting these rational foundations, the

plaintiffs had defeated their own argument that it could not possibly be rational.

      Here, the plaintiffs have likewise offered a wholly rational basis for the

policy in their own complaint. Thus the Second Amended Complaint contains the

following averments:

      28.    On December 3, 2012, the City passed Resolution 2576-12,
             which amended the City's utility service charges to add a
             “Master-Metered Multi-Family (per unit)” charge (the “Policy”).
             ...

      29.    The City asserts the Policy was founded upon and designed to
             implement a City of Oviedo, Florida 2012 Water and Wastewater
             Rate and Capital Recovery Charge Study (the “Study”)
             performed by Public Resources Management Group, Inc. and
             dated December 2012, and is consistent with its historical actions
             in charging base utility fees.

The district court identified these paragraphs as providing a rational basis --

“generating sufficient funds to operate the City’s utility systems.” More

specifically, these paragraphs suggest two rational reasons for the policy: (1)


                                          21
             Case: 17-14254      Date Filed: 12/28/2018    Page: 22 of 23


capital recovery; and (2) a need to periodically update rate policy in a way

consistent with historical practice. The resolution, attached as an exhibit to the

complaint, provides context on both points. The City had recently required a new

sanitary system and was beginning a five year consolidation process. It would be

altogether rational to adjust utility fees in order to fund this process and to recover

capital. The resolution also indicates that it was intended to amend a previous

resolution. This places the Policy in its proper context and makes it abundantly

clear that adjusting rates was an ongoing, year-to-year process, and this resolution

was only the latest iteration.

      Against this conclusion, the appellants argue that although the complaint

suggests that the policy might be justified in this way, “the allegations of the

Operative Complaint . . . specifically provide that ‘the Policy is largely inconsistent

with the study.’” The appellants acknowledge that they identified a rational basis

for the policy like the Kentner plaintiffs before them, but, they argue, the Court

cannot uphold the policy on that basis because the entirety of the Second Amended

Complaint suggests that the basis they identified cannot be the “true” reason for the

policy. In Kentner, though, the complaint had alleged that one of the rational bases

the court identified -- seagrass preservation -- did not actually motivate the

legislature. See Kentner, 750 F.3d at 1277. We still identified the allegedly

pretextual reason as a conceivable rational basis, and we do so here as well. We


                                           22
               Case: 17-14254    Date Filed: 12/28/2018     Page: 23 of 23


take the allegations in the Second Amended Complaint as true, and for our

purposes we assume that the appellants are correct that the 2012 Policy is

inconsistent with the study. Even so, the goals that the study ostensibly set form a

rational basis for the policy. See Blue Martini, 816 F.3d at 1351 (“[T]he

legislature need not have actually been motivated by the rational reason presented

to the court . . . .”).

       In short, as we see it, the district court appropriately ruled in the City’s

favor, granting final summary judgment to the city on the FHA claims and

dismissing the § 1983 claim.

       AFFIRMED




                                           23